UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6020


ABDU-SALIM GOULD,

                Plaintiff - Appellant,

          v.

BERTIE COUNTY; NORMA WESSEN; RONALD ROBERSON; WAYNE GOODWIN,
Commissioner,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:15-ct-03066-F)


Submitted:   May 26, 2016                     Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Abdu-Salim Gould, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Abdu-Salim Gould appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2012) complaint.          We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.             Gould v. Bertie

Cnty., No. 5:15-ct-03066-F (E.D.N.C. Dec. 15, 2015).             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2